Citation Nr: 0816513	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-09 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin condition 
(claimed as outbreaks of skin on the legs and arms), to 
include as due to exposure to radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to August 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his March 2006 Substantive Appeal, the veteran indicated 
that he wished to have a hearing before a Veterans Law Judge 
(VLJ) at the RO.  The record does not reflect that this 
hearing has been scheduled; as such, this matter must be 
remanded to the RO.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action to 
schedule the veteran for a hearing before 
a Veterans Law Judge at the RO as soon as 
such a hearing is possible.  A copy of 
the notice provided to the veteran of the 
scheduled hearing should be placed in the 
claims folder.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



